

113 S1996 PCS: Bipartisan Sportsmen's Act of 2014
U.S. Senate
2014-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 304113th CONGRESS2d SessionS. 1996IN THE SENATE OF THE UNITED STATESFebruary 4, 2014Mrs. Hagan (for herself, Ms. Murkowski, Mr. Pryor, Mr. Heller, Mr. Tester, Mr. Hoeven, Mr. Begich, Mr. Portman, Ms. Landrieu, Mr. Boozman, Mr. Manchin, and Mr. Vitter) introduced the following bill; which was read the first timeFebruary 6, 2014Read the second time and placed on the calendarA BILLTo protect and enhance opportunities for recreational hunting, fishing, and shooting, and for other
			 purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Bipartisan Sportsmen's Act of 2014.(b)Table of
			 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Regulatory reformsSec. 101. Electronic duck stamps.Sec. 102. Modification of definition of sport fishing equipment under the Toxic Substances Control
			 Act.Sec. 103. Target practice and marksmanship.Sec. 104. Exemption for subsistence users.Sec. 105. Permits for importation of polar bear trophies taken in sport hunts in Canada.Sec. 106. Taking of migratory game birds.Sec. 107. Recreational fishing, hunting, and recreational shooting on Federal public land.Sec. 108. Annual permit and fee for film crews of 5 persons or fewer.TITLE II—Habitat conservationSec. 201. Availability of Land and Water Conservation Fund for recreational public access projects.Sec. 202. Federal Land Transaction Facilitation Act.Sec. 203. North American Wetlands Conservation Act.Sec. 204. National Fish and Wildlife Foundation Establishment Act.IRegulatory reforms101.Electronic duck stamps(a)DefinitionsIn this section:(1)Actual stampThe term actual stamp means a Federal migratory-bird hunting and conservation stamp required under the Act of March 16,
			 1934 (16 U.S.C. 718a et seq.) (popularly known as the Duck Stamp Act), that is printed on paper and sold through the means established by the authority of the
			 Secretary immediately before the date of enactment of this Act.(2)Automated licensing system(A)In generalThe term automated licensing system means an electronic, computerized licensing system used by a State fish and wildlife agency to
			 issue hunting, fishing, and other associated licenses and products.(B)InclusionThe term automated licensing system includes a point-of-sale, Internet, telephonic system, or other electronic applications used for a
			 purpose described in subparagraph (A).(3)Electronic stampThe term electronic stamp means an electronic version of an actual stamp that—(A)is a unique identifier for the individual to whom it is issued;(B)can be printed on paper or produced through an electronic application with the same indicators as
			 the State endorsement provides;(C)is issued through a State automated licensing system that is authorized, under State law and by the
			 Secretary under this section, to issue electronic stamps;(D)is compatible with the hunting licensing system of the State that issues the electronic stamp; and(E)is described in the State application approved by the Secretary under subsection (c)(3).(4)SecretaryThe term Secretary means the Secretary of the Interior.(b)Authority to issue electronic duck stamps(1)In generalThe Secretary may authorize any State to issue electronic stamps in accordance with this section.(2)ConsultationThe Secretary shall implement this section in consultation with State management agencies.(c)State application(1)Approval of application requiredThe Secretary may not authorize a State to issue electronic stamps under this section unless the
			 Secretary has received and approved an application submitted by the State
			 in accordance with this section.(2)Number of new statesThe Secretary may determine the number of new States per year to participate in the electronic
			 stamp program.(3)Contents of applicationThe Secretary may not approve a State application unless the application contains—(A)a description of the format of the electronic stamp that the State will issue under this section,
			 including identifying features of the licensee that will be specified on
			 the stamp;(B)a description of any fee the State will charge for issuance of an electronic stamp;(C)a description of the process the State will use to account for and transfer to the Secretary the
			 amounts collected by the State that are required to be transferred to the
			 Secretary under the program;(D)the manner by which the State will transmit electronic stamp customer data to the Secretary;(E)the manner by which actual stamps will be delivered;(F)the policies and procedures under which the State will issue duplicate electronic stamps; and(G)such other policies, procedures, and information as may be reasonably required by the Secretary.(4)Publication of deadlines, eligibility requirements, and selection criteriaNot later than 30 days before the date on which the Secretary begins accepting applications under
			 this section, the Secretary shall publish—(A)deadlines for submission of applications;(B)eligibility requirements for submitting applications; and(C)criteria for approving applications.(d)State obligations and authorities(1)Delivery of actual stampThe Secretary shall require that each individual to whom a State sells an electronic stamp under
			 this section shall receive an actual stamp—(A)by not later than the date on which the electronic stamp expires under subsection (e)(3); and(B)in a manner agreed upon by the State and Secretary.(2)Collection and transfer of electronic stamp revenue and customer information(A)Requirement to transmitThe Secretary shall require each State authorized to issue electronic stamps to collect and submit
			 to the Secretary in accordance with this subsection—(i)the first name, last name, and complete mailing address of each individual that purchases an
			 electronic stamp from the State;(ii)the face value amount of each electronic stamp sold by the State; and(iii)the amount of the Federal portion of any fee required by the agreement for each stamp sold.(B)Time of transmittalThe Secretary shall require the submission under subparagraph (A) to be made with respect to sales
			 of electronic stamps by a State according to the written agreement between
			 the Secretary and the State agency.(C)Additional fees not affectedThis section shall not apply to the State portion of any fee collected by a State under paragraph
			 (3).(3)Electronic stamp issuance feeA State authorized to issue electronic stamps may charge a reasonable fee to cover costs incurred
			 by the State and the Department of the Interior in issuing electronic
			 stamps under this section, including costs of delivery of actual stamps.(4)Duplicate electronic stampsA State authorized to issue electronic stamps may issue a duplicate electronic stamp to replace an
			 electronic stamp issued by the State that is lost or damaged.(5)Limitation on authority to require purchase of state licenseA State may not require that an individual purchase a State hunting license as a condition of
			 issuing an electronic stamp under this section.(e)Electronic stamp requirements; recognition of electronic stamp(1)Stamp requirementsThe Secretary shall require an electronic stamp issued by a State under this section—(A)to have the same format as any other license, validation, or privilege the State issues under the
			 automated licensing system of the State; and(B)to specify identifying features of the licensee that are adequate to enable Federal, State, and
			 other law enforcement officers to identify the holder.(2)Recognition of electronic stampAny electronic stamp issued by a State under this section shall, during the effective period of the
			 electronic stamp—(A)bestow upon the licensee the same privileges as are bestowed by an actual stamp;(B)be recognized nationally as a valid Federal migratory bird hunting and conservation stamp; and(C)authorize the licensee to hunt migratory waterfowl in any other State, in accordance with the laws
			 of the other State governing that hunting.(3)DurationAn electronic stamp issued by a State shall be valid for a period agreed to by the State and the
			 Secretary, which shall not exceed 45 days.(f)Termination of state participationThe authority of a State to issue electronic stamps under this section may be terminated—(1)by the Secretary, if the Secretary—(A)finds that the State has violated any of the terms of the application of the State approved by the
			 Secretary under subsection (c); and(B)provides to the State written notice of the termination by not later than the date that is 30 days
			 before the date of termination; or(2)by the State, by providing written notice to the Secretary by not later than the date that is 30
			 days before the termination date.102.Modification of
			 definition of sport fishing equipment under the Toxic Substances Control
			 ActSection 3(2)(B) of
			 the Toxic Substances Control Act (15 U.S.C. 2602(2)(B)) is amended—(1)in clause (v), by
			 striking , and and inserting , or any component of any
			 such article including, without limitation, shot, bullets and other
			 projectiles, propellants, and primers,;(2)in clause (vi) by
			 striking the period at the end and inserting , and; and(3)by inserting after
			 clause (vi) the following:(vii)any sport fishing equipment (as such
				term is defined in subparagraph (a) of section 4162 of the Internal
			 Revenue
				Code of 1986) the sale of which is subject to the tax imposed by
			 section
				4161(a) of such Code (determined without regard to any exemptions
			 from such tax
				as provided by section 4162 or 4221 or any other provision of such
			 Code), and
				sport fishing equipment
				components..103.Target practice and marksmanship(a)Findings; purpose(1)FindingsCongress finds that—(A)the use of firearms and archery equipment for target practice and marksmanship training activities
			 on Federal land is allowed, except to the extent specific portions of that
			 land have been closed to those activities;(B)in recent years preceding the date of enactment of this Act, portions of Federal land have been
			 closed to target practice and marksmanship training for many reasons;(C)the availability of public target ranges on non-Federal land has been declining for a variety of
			 reasons, including continued population growth and development near former
			 ranges;(D)providing opportunities for target practice and marksmanship training at public target ranges on
			 Federal and non-Federal land can help—(i)to promote enjoyment of shooting, recreational, and hunting activities; and(ii)to ensure safe and convenient locations for those activities;(E)Federal law in effect on the date of enactment of this Act, including the Pittman-Robertson
			 Wildlife Restoration Act (16 U.S.C. 669 et seq.), provides Federal support
			 for construction and expansion of public target ranges by making available
			 to States amounts that may be used for construction, operation, and
			 maintenance of public target ranges; and(F)it is in the public interest to provide increased Federal support to facilitate the construction or
			 expansion of public target ranges.(2)PurposeThe purpose of this section is to facilitate the construction and expansion of public target
			 ranges, including ranges on Federal land managed by the Forest Service and
			 the Bureau of Land Management.(b)Definition of public target rangeIn this section, the term public target range means a specific location that—(1)is identified by a governmental agency for recreational shooting;(2)is open to the public;(3)may be supervised; and(4)may accommodate archery or rifle, pistol, or shotgun shooting.(c)Amendments to pittman-robertson wildlife restoration act(1)DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended—(A)by redesignating paragraphs (2) through (8) as paragraphs (3) through (9), respectively; and(B)by inserting after paragraph (1) the following:(2)the term public target range means a specific location that—(A)is identified by a governmental agency for recreational shooting;(B)is open to the public;(C)may be supervised; and(D)may accommodate archery or rifle, pistol, or shotgun shooting;.(2)Expenditures for management of wildlife areas and resourcesSection 8(b) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g(b)) is amended—(A)by striking (b) Each State and inserting the following:(b)Expenditures for management of wildlife areas and resources(1)In generalExcept as provided in paragraph (2), each State;(B)in paragraph (1) (as so designated), by striking construction, operation, and inserting operation;(C)in the second sentence, by striking The non-Federal share and inserting the following:(3)Non-federal shareThe non-Federal share;(D)in the third sentence, by striking The Secretary and inserting the following:(4)RegulationsThe Secretary; and(E)by inserting after paragraph (1) (as designated by subparagraph (A)) the following:(2)ExceptionNotwithstanding the limitation described in paragraph (1), a State may pay up to 90 percent of the
			 cost of acquiring land for, expanding, or constructing a public target
			 range..(3)Firearm and bow hunter education and safety program grantsSection 10 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1) is amended—(A)in subsection (a), by adding at the end the following:(3)Allocation of additional amountsOf the amount apportioned to a State for any fiscal year under section 4(b), the State may elect to
			 allocate not more than 10 percent, to be combined with the amount
			 apportioned to the State under paragraph (1) for that fiscal year, for
			 acquiring land for, expanding, or constructing a public target range.;(B)by striking subsection (b) and inserting the following:(b)Cost sharing(1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activity carried out
			 using a grant under this section shall not exceed 75 percent of the total
			 cost of the activity.(2)Public target range construction or expansionThe Federal share of the cost of acquiring land for, expanding, or constructing a public target
			 range in a State on Federal or non-Federal land pursuant to this section
			 or section 8(b) shall not exceed 90 percent of the cost of the activity.; and(C)in subsection (c)(1)—(i)by striking Amounts made and inserting the following:(A)In generalExcept as provided in subparagraph (B), amounts made; and(ii)by adding at the end the following:(B)ExceptionAmounts provided for acquiring land for, constructing, or expanding a public target range shall
			 remain available for expenditure and obligation during the 5-fiscal-year
			 period beginning on October 1 of the first fiscal year for which the
			 amounts are made available..(d)Sense of congress regarding cooperationIt is the sense of Congress that, consistent with applicable laws (including regulations), the
			 Chief of the Forest Service and the Director of the Bureau of Land
			 Management should cooperate with State and local authorities and other
			 entities to carry out waste removal and other activities on any Federal
			 land used as a public target range to encourage continued use of that land
			 for target practice or marksmanship training.104.Exemption for subsistence usersSection 3(h)(2) of the Fish and Wildlife Improvement Act of 1978 (16 U.S.C. 712(1)) is amended by
			 adding at the end the following: A taking authorized under this section shall be exempt from the prohibition on taking under section
			 1 of the Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C.
			 718a)..105.Permits for
			 importation of polar bear trophies taken in sport hunts in CanadaSection 104(c)(5) of the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1374(c)(5)) is amended by striking
			 subparagraph (D) and inserting the following:(D)Polar bear
				parts(i)In
				generalNotwithstanding
				subparagraphs (A) and (C)(ii), subsection (d)(3), and sections 101
			 and 102, the
				Secretary of the Interior shall, expeditiously after the date on
			 which the
				expiration of the applicable 30-day period described in subsection
			 (d)(2)
				expires, issue a permit for the importation of any polar bear part
			 (other than
				an internal organ) from a polar bear taken in a sport hunt in
			 Canada to any
				person—(I)who submits, with the permit application,
				proof that the polar bear was legally harvested by the person
			 before February
				18, 1997; or(II)who submitted, with a permit application
				submitted before May 15, 2008, proof that the polar bear was
			 legally harvested
				from a polar bear population from which a sport-hunted trophy could
			 be imported
				before May 15, 2008, in accordance with section 18.30(i) of title
			 50, Code of
				Federal Regulations (or a successor regulation) by the person
			 before May 15,
				2008.(ii)Applicability
				of prohibition on the importation of a depleted species(I)Parts legally
				harvested before February 18, 1997(aa)In
				generalSections 101(a)(3)(B) and 102(b)(3) shall not apply to
				the importation of any polar bear part authorized by a permit
			 issued under
				clause (i)(I).(bb)ApplicabilityItem
				(aa) shall not apply to polar bear parts imported before June 12,
			 1997.(II)Parts legally
				harvested before May 15, 2008(aa)In
				generalSections 101(a)(3)(B) and 102(b)(3) shall not apply to
				the importation of any polar bear part authorized by a permit
			 issued under
				clause (i)(II).(bb)ApplicabilityItem
				(aa) shall not apply to polar bear parts imported before the date
			 of enactment
				of the Bipartisan Sportsmen's Act of 2014..106.Taking of
			 migratory game birdsSection 3
			 of the Migratory Bird Treaty Act (16 U.S.C. 704) is amended by adding at
			 the
			 end the following:(c)Exemptions on
				certain land(1)In
				generalNothing in this section prohibits the taking of any
				migratory game bird, including waterfowl, coots, and cranes, on or
			 over land
				that—(A)is not a baited
				area; and(B)contains—(i)a
				standing crop or flooded standing crop, including an aquatic crop;(ii)standing,
				flooded, or manipulated natural vegetation;(iii)flooded
				harvested cropland; or(iv)based on the
				determination of the applicable State office of the Cooperative
			 Extension
				System of the Department of Agriculture at the request of the
			 Secretary of the
				Interior—(I)an area on which seed or grain has been scattered solely as the
				result of a normal agricultural planting, harvesting, post-harvest
				manipulation, or normal soil stabilization practice; or(II)land of an agricultural producer on which a crop during the current or immediately preceding crop
			 year was not harvestable due to a natural disaster (including any
			 hurricane, storm, tornado, flood, high water, wind-driven water, tidal
			 wave, tsunami, earthquake, volcanic eruption, landslide, mudslide,
			 drought, fire, snowstorm, or other catastrophe that is declared a major
			 disaster by the President in accordance with section 401 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170)).(2)Determinations(A)In
				generalFor purposes of making a determination under paragraph
				(1)(B)(iv)(I), each State office of the Cooperative Extension
			 System of the
				Department of Agriculture shall determine the activities in that
			 State that the
				State office considers to be a normal agricultural practice in the
			 State, such
				as mowing, shredding, discing, rolling, chopping, trampling,
			 flattening,
				burning, or carrying out herbicide treatment.(B)Natural disasterFor purposes of making a determination under paragraph (1)(B)(iv)(II), each State office of the
			 Cooperative Extension Service of the Department of Agriculture shall
			 determine that—(i)the crop has been destroyed; and(ii)it would not have been economically practicable to harvest the crop.(C)RevisionsA
				State office may revise a report described in subparagraph (A) as
			 the State
				office determines to be necessary to reflect changing agricultural
				practices..107.Recreational
			 fishing, hunting, and recreational shooting on Federal public land(a)DefinitionsIn this section:(1)Federal public
			 land(A)In
			 generalThe term Federal public land means any land
			 or water that is—(i)owned by the
			 United States; and(ii)managed by a
			 Federal agency (including the Department of the Interior and the Forest
			 Service) for purposes that include the conservation of natural
			 resources.(B)ExclusionsThe
			 term Federal public land does not include—(i)land or water
			 held or managed in trust for the benefit of Indian tribes or individual
			 Indians;(ii)land or water
			 managed by the Director of the National Park Service or the Director of
			 the
			 United States Fish and Wildlife Service;(iii)fish
			 hatcheries; or(iv)conservation
			 easements on private land.(2)Hunting(A)In
			 generalThe term hunting means use of a firearm,
			 bow, or other authorized means in the lawful—(i)pursuit,
			 shooting, capture, collection, trapping, or killing of wildlife; or(ii)attempt to
			 pursue, shoot, capture, collect, trap, or kill wildlife.(B)ExclusionThe
			 term hunting does not include the use of skilled volunteers to
			 cull excess animals (as defined by Federal law (including regulations)).(3)Recreational
			 fishingThe term recreational fishing means—(A)an activity for
			 sport or pleasure that involves the lawful—(i)catching, taking, or harvesting of fish; or(ii)attempted catching, taking, or harvesting of fish; or(B)any other
			 activity for sport or pleasure that can reasonably be expected to result
			 in the
			 lawful catching, taking, or harvesting of fish.(4)Recreational
			 shootingThe term recreational shooting means any
			 form of sport, training, competition, or pastime, whether formal or
			 informal,
			 that involves—(A)the discharge of a rifle, handgun, or shotgun; or(B)the use of a
			 bow and arrow.(b)Recreational
			 fishing, hunting, and recreational shooting(1)In
			 generalSubject to valid existing rights, and in cooperation with
			 the respective State fish and wildlife agency, a Federal public land
			 management official shall exercise the authority of the official under
			 existing
			 law (including provisions regarding land use planning) to facilitate use
			 of and
			 access to Federal public land for recreational fishing, hunting, and
			 recreational shooting except as limited by—(A)any Federal law (including regulations) that
			 authorizes action or withholding action for reasons of national security,
			 public safety, or resource conservation;(B)any other Federal
			 law (including regulations) that precludes recreational fishing, hunting,
			 or recreational shooting on
			 specific Federal public land units of Federal public land, or water;
			 and(C)discretionary
			 limitations on recreational fishing, hunting, and recreational shooting
			 determined to be necessary and reasonable, as	supported by the best
			 scientific
			 evidence and advanced through a transparent public process.(2)ManagementConsistent
			 with paragraph (1), the head of each Federal public land management agency
			 shall exercise the land management discretion of the head—(A)in a manner that
			 supports and facilitates recreational fishing, hunting, and recreational
			 shooting opportunities;(B)to the extent
			 authorized under applicable State law; and(C)in accordance
			 with applicable Federal law.(3)Planning(A)Effects of
			 plans and activities(i)Evaluation of
			 effects on opportunities to engage in recreational fishing, hunting, or
			 recreational shootingFederal public land planning documents
			 (including land resources management plans, resource management plans,
			 travel
			 management plans, and energy development plans) shall include a specific
			 evaluation of the effects of the plans on opportunities to engage in
			 recreational fishing, hunting, or recreational shooting.(ii)Other activity
			 not considered(I)In
			 generalFederal public land management officials shall not be
			 required to consider the existence or availability of recreational
			 fishing,
			 hunting, or recreational shooting opportunities on private or public land
			 that
			 is located adjacent to, or in the vicinity of, Federal public land for
			 purposes
			 of—(aa)planning for or
			 determining which units of Federal public land are open for recreational
			 fishing, hunting, or recreational shooting; or(bb)setting the
			 levels of use for recreational fishing, hunting, or recreational shooting
			 on
			 Federal public land.(II)Enhanced
			 opportunitiesFederal public land management officials may
			 consider the opportunities described in subclause (I) if the combination
			 of
			 those opportunities would enhance the recreational fishing, hunting, or
			 shooting opportunities available to the public.(B)Use of
			 volunteersIf hunting is prohibited by law, all Federal public
			 land planning documents described in subparagraph (A)(i) of an agency
			 shall,
			 after appropriate coordination with State fish and wildlife agencies,
			 allow the
			 participation of skilled volunteers in the culling and other management of
			 wildlife populations on Federal public land unless the head of the agency
			 demonstrates, based on the best scientific data available or applicable
			 Federal
			 law, why skilled volunteers should not be used to control overpopulation
			 of
			 wildlife on the land that is the subject of the planning document.(4)Bureau of land
			 management and forest service land(A)Land
			 open(i)In
			 generalLand under the jurisdiction of the Bureau of Land
			 Management or the Forest Service (including a component of the National
			 Wilderness Preservation System, land designated as a wilderness study area
			 or
			 administratively classified as wilderness eligible or suitable, and
			 primitive
			 or semiprimitive areas, but excluding land on the outer Continental Shelf)
			 shall be open to recreational fishing, hunting, and recreational shooting
			 unless the managing Federal public land agency acts to close the land to
			 the
			 activity.(ii)Motorized
			 accessNothing in this subparagraph authorizes or requires
			 motorized access or the use of motorized vehicles for recreational
			 fishing,
			 hunting, or recreational shooting purposes within land designated as a
			 wilderness study area or administratively classified as wilderness
			 eligible or
			 suitable.(B)Closure or
			 restrictionLand described in subparagraph (A)(i) may be subject
			 to closures or restrictions if determined by the head of the agency to be
			 necessary and reasonable and supported by facts and evidence for purposes
			 including resource conservation, public safety, energy or mineral
			 production,
			 energy generation or transmission infrastructure, water supply facilities,
			 protection of other permittees, protection of private property rights or
			 interests, national security, or compliance with other law, as determined
			 appropriate by the Director of the Bureau of Land Management or the Chief
			 of
			 the Forest Service, as applicable.(C)Shooting
			 ranges(i)In
			 generalExcept as provided in clause (iii), the head of each
			 Federal public land agency may use the authorities of the head, in a
			 manner
			 consistent with this section and other applicable law—(I)to lease or
			 permit use of land under the jurisdiction of the head for shooting ranges;
			 and(II)to designate
			 specific land under the jurisdiction of the head for recreational shooting
			 activities.(ii)Limitation on
			 liabilityAny designation under clause (i)(II) shall not subject
			 the United States to any civil action or claim for monetary damages for
			 injury
			 or loss of property or personal injury or death caused by any recreational
			 shooting activity occurring at or on the designated land.(iii)ExceptionThe
			 head of each Federal public land agency shall not lease or permit use of
			 Federal public land for shooting ranges or designate land for recreational
			 shooting activities within including a component of the National
			 Wilderness
			 Preservation System, land designated as a wilderness study area or
			 administratively classified as wilderness eligible or suitable, and
			 primitive
			 or semiprimitive areas.(5)ReportNot
			 later than October 1 of every other year, beginning with the second
			 October 1
			 after the date of enactment of this Act, the head of each Federal public
			 land
			 agency who has authority to manage Federal public land on which
			 recreational
			 fishing, hunting, or recreational shooting occurs shall submit to the
			 Committee
			 on Natural Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate a report that describes—(A)any Federal
			 public land administered by the agency head that was closed to
			 recreational
			 fishing, hunting, or recreational shooting at any time during the
			 preceding
			 year; and(B)the reason for
			 the closure.(6)Closures or
			 significant restrictions of 1,280 or more acres(A)In
			 generalOther than closures established or prescribed by land
			 planning actions referred to in paragraph (4)(B) or emergency closures
			 described in subparagraph (C), a permanent or temporary withdrawal, change
			 of
			 classification, or change of management status of Federal public land or
			 water
			 that effectively closes or significantly restricts 1,280 or more
			 contiguous
			 acres of Federal public land or water to access or use for recreational
			 fishing
			 or hunting or activities relating to fishing or hunting shall take effect
			 only
			 if, before the date of withdrawal or change, the head of the Federal
			 public
			 land agency that has jurisdiction over the Federal public land or water—(i)publishes
			 appropriate notice of the withdrawal or change, respectively;(ii)demonstrates
			 that coordination has occurred with a State fish and wildlife agency;
			 and(iii)submits to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate written notice of
			 the
			 withdrawal or change, respectively.(B)Aggregate or
			 cumulative effectsIf the aggregate or cumulative effect of
			 separate withdrawals or changes effectively closes or significantly
			 restricts
			 or affects 1,280 or more acres of land or water, the withdrawals and
			 changes
			 shall be treated as a single withdrawal or change for purposes of
			 subparagraph
			 (A).(C)Emergency
			 closures(i)In
			 generalNothing in this section prohibits a Federal public land
			 management agency from establishing or implementing emergency closures or
			 restrictions of the smallest practicable area of Federal public land to
			 provide
			 for public safety, resource conservation, national security, or other
			 purposes
			 authorized by law.(ii)TerminationAn
			 emergency closure under clause (i) shall terminate after a reasonable
			 period of
			 time unless the temporary closure is converted to a permanent closure
			 consistent with this section.(7)No
			 priorityNothing in this section requires a Federal agency to
			 give preference to recreational fishing, hunting, or recreational shooting
			 over
			 other uses of Federal public land or over land or water management
			 priorities
			 established by other Federal law.(8)Consultation
			 with councilsIn carrying out this section, the heads of Federal
			 public land agencies shall consult with the appropriate advisory councils
			 established under Executive Order 12962 (16 U.S.C. 1801 note; relating to
			 recreational fisheries) and Executive Order 13443 (16 U.S.C. 661 note;
			 relating
			 to facilitation of hunting heritage and wildlife conservation).(9)Authority of
			 states(A)In
			 generalNothing in this section interferes with, diminishes, or
			 conflicts with the authority, jurisdiction, or responsibility of any State
			 to
			 manage, control, or regulate fish and wildlife under State law (including
			 regulations) on land or water within the State, including on Federal
			 public
			 land.(B)Federal
			 licenses(i)In
			 generalExcept as provided in clause (ii), nothing in this
			 subsection authorizes the head of a Federal public land agency head to
			 require
			 a license, fee, or permit to fish, hunt, or trap on land or water in a
			 State,
			 including on Federal public land in the State.(ii)Migratory bird
			 stampsNothing in this subparagraph affects any migratory bird
			 stamp requirement of the Act of March 16, 1934 (16
			 U.S.C. 718a et seq.)(popularly known as the Duck Stamp Act).108.Annual permit
			 and fee for film crews of 5 persons or fewer(a)PurposeThe
			 purpose of this section is to provide commercial film crews of 5 persons
			 or
			 fewer access to film in areas designated for public use during public
			 hours on
			 Federal land and waterways.(b)Special RulesSection 1(a) of
			 Public Law 106–206 (16 U.S.C. 460l–6d(a)) is amended—(1)by redesignating paragraphs (1), (2), and
			 (3) as subparagraphs (A), (B), and (C), respectively, and indenting
			 appropriately;(2)in the first sentence, by striking
			 The Secretary of the Interior and inserting the
			 following:(1)In
				generalExcept as provided in
				paragraph (4), the Secretary of the
				Interior;(3)in the second
			 sentence, by striking Such fee and inserting the
			 following:(2)CriteriaThe
				fee established under paragraph (1);
				(4)in
			 the third sentence, by striking The Secretary may and inserting
			 the following:(3)Other
				considerationsThe Secretary
				may;
				and(5)by adding at the end the following:(4)Special rules
				for film crews of 5 persons or fewer(A)Definition of
				film crewIn this paragraph, the term film crew
				means any persons present on Federal land or waterways under the
			 jurisdiction
				of the Secretary who are associated with the production of a film.(B)Required permit
				and feeFor any film crew of 5 persons or fewer, the Secretary
				shall require a permit and assess an annual fee of $200 for
			 commercial filming
				activities or similar projects on Federal land and waterways
			 administered by
				the Secretary.(C)Commercial
				filming activitiesA permit issued under subparagraph (B) shall
				be valid for commercial filming activities or similar projects that
			 occur in
				areas designated for public use during public hours on all Federal
			 land and
				waterways administered by the Secretary for a 1-year period
			 beginning on the
				date of issuance of the permit.(D)No additional
				feesFor persons holding a permit issued under this paragraph,
				during the effective period of the permit, the Secretary shall not
			 assess any
				fees in addition to the fee assessed under subparagraph (B).(E)Use of
				camerasThe Secretary shall not prohibit, as a mechanized
				apparatus or under any other purposes, use of cameras or related
			 equipment used
				for the purpose of commercial filming activities or similar
			 projects in
				accordance with this paragraph on Federal land and waterways
			 administered by
				the Secretary.(F)Notification
				requiredA film crew of 5 persons or fewer subject to a permit
				issued under this paragraph shall notify the applicable land
			 management agency
				with jurisdiction over the Federal land at least 48 hours before
			 entering the
				Federal land.(G)Denial of
				accessThe head of the applicable land management agency may deny
				access to a film crew under this paragraph if—(i)there is a
				likelihood of resource damage that cannot be mitigated;(ii)there would be
				an unreasonable disruption of the use and enjoyment of the site by
			 the
				public;(iii)the activity
				poses health or safety risks to the public; or(iv)the filming
				includes the use of models or props that are not part of the
			 natural or
				cultural resources or administrative facilities of the Federal
				land..(c)Recovery of
			 CostsSection 1(b) of Public
			 Law 106–206 (16 U.S.C. 460l–6d(b)) is amended in the first sentence—(1)by
			 striking collect any costs and inserting recover any
			 costs; and(2)by striking
			 similar project and inserting similar
			 projects.IIHabitat conservation201.Availability of
			 Land and Water Conservation Fund for recreational public access
			 projects(a)Availability of fundsSection 3 of the Land
			 and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–6) is amended to
			 read
			 as follows:3.Availability of
				funds for certain projects(a)In
				generalNotwithstanding any other provision of this Act, the
				Secretary of the Interior and the Secretary of Agriculture shall
			 ensure that,
				of the amounts requested for the fund for each fiscal year, not
			 less than the
				greater of 1.5 percent of the amounts or $10,000,000 shall be made
			 available
				for projects identified on the priority list developed under
			 subsection
				(b).(b)Priority
				listThe Secretary of the Interior and the Secretary of
				Agriculture, in consultation with the head of each affected Federal
			 agency,
				shall annually develop a priority list for the sites under the
			 jurisdiction of
				the applicable Secretary.(c)CriteriaProjects
				identified on the priority list developed under subsection (b)
			 shall secure
				recreational public access to Federal public land in existence as
			 of the date
				of enactment of this section that has significantly restricted
			 access for
				hunting, fishing, and other recreational purposes through
			 rights-of-way or
				acquisition of land (or any interest in land) from willing
				sellers..(b)Conforming
			 amendmentsThe Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l–4 et seq.) is amended—(1)in the proviso at
			 the end of section 2(c)(2) (16 U.S.C. 460l–5(c)(2)), by
			 striking notwithstanding the provisions of section 3 of this
			 Act;(2)in the first
			 sentence of section 9 (16 U.S.C. 460l–10a), by striking
			 by section 3 of this Act; and(3)in the third
			 sentence of section 10 (16 U.S.C. 460l–10b), by striking
			 by section 3 of this Act.202.Federal Land
			 Transaction Facilitation Act(a)In generalThe Federal Land Transaction Facilitation
			 Act is amended—(1)in section 203(2)
			 (43 U.S.C. 2302(2)), by striking on the date of enactment of this Act
			 was and inserting is;(2)in section 205
			 (43 U.S.C. 2304)—(A)in subsection
			 (a), by striking (as in effect on the date of enactment of this
			 Act); and(B)by striking
			 subsection (d);(3)in section 206
			 (43 U.S.C. 2305), by striking subsection (f); and(4)in section 207(b)
			 (43 U.S.C. 2306(b))—(A)in paragraph
			 (1)—(i)by
			 striking 96–568 and inserting 96–586; and(ii)by
			 striking ; or and inserting a semicolon;(B)in paragraph
			 (2)—(i)by
			 inserting Public Law 105–263; before 112 Stat.;
			 and(ii)by
			 striking the period at the end and inserting a semicolon; and(C)by adding at the
			 end the following:(3)the White Pine
				County Conservation, Recreation, and Development Act of 2006
			 (Public Law
				109–432; 120 Stat. 3028);(4)the Lincoln
				County Conservation, Recreation, and Development Act of 2004
			 (Public Law
				108–424; 118 Stat. 2403);(5)subtitle F of
				title I of the Omnibus Public Land Management Act of 2009 (16
			 U.S.C. 1132 note;
				Public Law 111–11);(6)subtitle O of
				title I of the Omnibus Public Land Management Act of 2009 (16
			 U.S.C. 460www
				note, 1132 note; Public Law 111–11);(7)section 2601 of
				the Omnibus Public Land Management Act of 2009 (Public Law 111–11;
			 123 Stat.
				1108); or(8)section 2606 of
				the Omnibus Public Land Management Act of 2009 (Public Law 111–11;
			 123 Stat.
				1121)..(b)Deficit ReductionOf the amounts deposited in the Federal Land Disposal Account, there shall be transferred to the
			 Treasury and used for Federal budget deficit reduction, $1,000,000 for
			 each of fiscal years 2014 through 2023.203.North American
			 Wetlands Conservation ActSection 7(c) of the North American
			 Wetlands Conservation Act (16 U.S.C. 4406(c)) is amended—(1)in paragraph (4), by striking and;(2)in paragraph (5), by striking
the period at the end and inserting ; and; and(3)by adding at the end the following:(6)$50,000,000 for each of fiscal years 2014 through 2019..204.National Fish
			 and Wildlife Foundation Establishment Act(a)Board of
			 directors of the Foundation(1)In
			 generalSection 3 of the National Fish and Wildlife Foundation
			 Establishment Act (16 U.S.C. 3702) is amended—(A)in subsection
			 (b)—(i)by
			 striking paragraph (2) and inserting the following:(2)In
				generalAfter consulting with the Secretary of Commerce and
				considering the recommendations submitted by the Board, the
			 Secretary of the
				Interior shall appoint 28 Directors who, to the maximum extent
			 practicable,
				shall—(A)be knowledgeable
				and experienced in matters relating to the conservation of fish,
			 wildlife, or
				other natural resources; and(B)represent a
				balance of expertise in ocean, coastal, freshwater, and terrestrial
			 resource
				conservation.;
				and(ii)by
			 striking paragraph (3) and inserting the following:(3)TermsEach
				Director (other than a Director described in paragraph (1)) shall
			 be appointed
				for a term of 6 years.;
				and(B)in subsection
			 (g)(2)—(i)in
			 subparagraph (A), by striking (A) Officers and employees may not be
			 appointed until the Foundation has sufficient funds to pay them for their
			 service. Officers and inserting the following:(A)In
				generalOfficers;
				and(ii)by
			 striking subparagraph (B) and inserting the following:(B)Executive
				DirectorThe Foundation shall have an Executive Director who
				shall be—(i)appointed by, and
				serve at the direction of, the Board as the chief executive officer
			 of the
				Foundation; and(ii)knowledgeable
				and experienced in matters relating to fish and wildlife
				conservation..(2)Conforming
			 amendmentSection 4(a)(1)(B) of the North American Wetlands
			 Conservation Act (16 U.S.C. 4403(a)(1)(B)) is amended by striking
			 Secretary of the Board and inserting Executive Director
			 of the Board.(b)Rights and
			 obligations of the FoundationSection 4 of the National Fish and Wildlife
			 Foundation Establishment Act (16 U.S.C. 3703) is amended—(1)in subsection
			 (c)—(A)by striking
			 (c) Powers.—To carry out its purposes under
			 and inserting the following:(c)Powers(1)In
				generalTo carry out the purposes described
				in;(B)by redesignating
			 paragraphs (1) through (11) as subparagraphs (A) through (K),
			 respectively, and
			 indenting appropriately;(C)in subparagraph
			 (D) (as redesignated by subparagraph (B)), by striking that are insured
			 by an agency or instrumentality of the United States and inserting
			 at 1 or more financial institutions that are members of the Federal
			 Deposit Insurance Corporation or the Securities Investment Protection
			 Corporation;(D)in subparagraph
			 (E) (as redesignated by subparagraph (B)), by striking paragraph (3) or
			 (4) and inserting subparagraph (C) or (D);(E)in subparagraph
			 (J) (as redesignated by subparagraph (B)), by striking ; and and
			 inserting a semicolon;(F)by striking
			 subparagraph (K) (as redesignated by subparagraph (B)) and inserting the
			 following:(K)to receive and
				administer restitution and community service payments, amounts for
			 mitigation
				of impacts to natural resources, and other amounts arising from
			 legal,
				regulatory, or administrative proceedings, subject to the condition
			 that the
				amounts are received or administered for purposes that further the
			 conservation
				and management of fish, wildlife, plants, and other natural
			 resources;
				and(L)to do acts
				necessary to carry out the purposes of the
				Foundation.;
				and(G)by striking the
			 undesignated matter at the end and inserting the following:(2)Treatment of
				real property(A)In
				generalFor purposes of this Act, an interest in real property
				shall be treated as including easements or other rights for
			 preservation,
				conservation, protection, or enhancement by and for the public of
			 natural,
				scenic, historic, scientific, educational, inspirational, or
			 recreational
				resources.(B)Encumbered real
				propertyA gift, devise, or bequest may be accepted by the
				Foundation even though the gift, devise, or bequest is encumbered,
			 restricted,
				or subject to beneficial interests of private persons if any
			 current or future
				interest in the gift, devise, or bequest is for the benefit of the
				Foundation.(3)Savings
				clauseThe acceptance and administration of amounts by the
				Foundation under paragraph (1)(K) does not alter, supersede, or
			 limit any
				regulatory or statutory requirement associated with those
				amounts.;
				(2)by striking
			 subsections (f) and (g); and(3)by redesignating
			 subsections (h) and (i) as subsections (f) and (g), respectively.(c)Authorization
			 of appropriationsSection 10
			 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C.
			 3709)
			 is amended—(1)in subsection
			 (a), by striking paragraph (1) and inserting the following:(1)In
				generalThere are authorized to be appropriated to carry out this
				Act for each of fiscal years 2014 through 2019—(A)$15,000,000 to
				the Secretary of the Interior;(B)$5,000,000 to the
				Secretary of Agriculture; and(C)$5,000,000 to the
				Secretary of
				Commerce.;(2)in subsection
			 (b)—(A)by striking
			 paragraph (1) and inserting the following:(1)Amounts from
				Federal agencies(A)In
				generalIn addition to the amounts authorized to be appropriated
				under subsection (a), Federal departments, agencies, or
			 instrumentalities may
				provide Federal funds to the Foundation, subject to the condition
			 that the
				amounts are used for purposes that further the conservation and
			 management of
				fish, wildlife, plants, and other natural resources in accordance
			 with this
				Act.(B)AdvancesFederal
				departments, agencies, or instrumentalities may advance amounts
			 described in
				subparagraph (A) to the Foundation in a lump sum without regard to
			 when the
				expenses for which the amounts are used are incurred.(C)Management
				feesThe Foundation may assess and collect fees for the
				management of amounts received under this
				paragraph.;(B)in paragraph
			 (2)—(i)in
			 the paragraph heading, by striking funds and inserting amounts;(ii)by
			 striking shall be used and inserting may be used;
			 and(iii)by striking
			 and State and local government agencies and inserting ,
			 State and local government agencies, and other entities; and(C)by adding at the
			 end the following:(3)Administration
				of amounts(A)In
				generalIn entering into contracts, agreements, or other
				partnerships pursuant to this Act, a Federal department, agency, or
				instrumentality shall have discretion to waive any competitive
			 process
				applicable to the department, agency, or instrumentality for
			 entering into
				contracts, agreements, or partnerships with the Foundation if the
			 purpose of
				the waiver is—(i)to address an
				environmental emergency resulting from a natural or other disaster;
			 or(ii)as determined by
				the head of the applicable Federal department, agency, or
			 instrumentality, to
				reduce administrative expenses and expedite the conservation and
			 management of
				fish, wildlife, plants, and other natural resources.(B)ReportsThe
				Foundation shall include in the annual report submitted under
			 section 7(b) a
				description of any use of the authority under subparagraph (A) by a
			 Federal
				department, agency, or instrumentality in that fiscal
				year.; and
				(3)by adding at the
			 end the following:(d)Use of gifts,
				devises, or bequests of money or other propertyAny gifts,
				devises, or bequests of amounts or other property, or any other
			 amounts or
				other property, transferred to, deposited with, or otherwise in the
			 possession
				of the Foundation pursuant to this Act, may be made available by
			 the Foundation
				to Federal departments, agencies, or instrumentalities and may be
			 accepted and
				expended (or the disposition of the amounts or property directed),
			 without
				further appropriation, by those Federal departments, agencies, or
				instrumentalities, subject to the condition that the amounts or
			 property be
				used for purposes that further the conservation and management of
			 fish,
				wildlife, plants, and other natural
				resources..(d)Limitation on
			 authoritySection 11 of the
			 National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3710)
			 is
			 amended by inserting exclusive before
			 authority.February 6, 2014Read the second time and placed on the calendar